IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


DONALD ANDERSON,

             Appellant,

 v.                                                     Case No. 5D17-3329

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed April 20, 2018

3.850 Appeal from the Circuit Court
for Orange County,
Alan S. Apte, Judge.

Donald Anderson, Jasper, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee,   and     Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


PER CURIAM.

      Donald Anderson appeals the summary denial of his motions for postconviction

relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Although the brief filed

by Anderson states four issues, he declined to address two of them. As to these two

issues, we affirm without further discussion. We also affirm without discussion the
summary denial of Anderson’s claim of newly discovered evidence regarding alleged

errors made by a State expert in fingerprint analysis.

       Regarding the fourth issue, Anderson argues that the alleged failure of his counsel

to investigate and call a material witness warrants relief. We reverse the summary denial

of this claim and remand for the trial court to attach to its order portions of the record

conclusively refuting this claim or for an evidentiary hearing.


       AFFIRMED in part; REVERSED in part; REMANDED.

SAWAYA, PALMER and EDWARDS, JJ., concur.




                                             2